Citation Nr: 0947734	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture, right tibia and fibula, with degenerative changes, 
right ankle, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for duodenal ulcer, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1950 until 
November 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Manila, 
Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to increased ratings for 
residuals of a fractured right tibia and fibula, with 
degenerative changes of the right ankle and for a duodenal 
ulcer.

In March 2004, the Veteran indicated that he had been 
hospitalized at a VA facility from March 29, 2004 to April 1, 
2004 for treatment of his duodenal ulcer.  He also indicated 
that during his hospitalization he received treatment for his 
right leg.  In reviewing the Veteran's claims file, we note 
that the most recent medical records from the VA facility in 
question, extend only to October 2003.  

VA has a duty to assist the Veteran in the development of the 
claim and to that end, must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).

Records have been identified which relate to the treatment of 
disabilities whose ratings are currently on appeal.  In order 
to properly adjudicated the Veteran's claim, these records 
must be obtained and associated with the Veteran's file.

Accordingly, the case is REMANDED for the following action:

The AOJ should attempt to obtain relevant 
treatment records from the VA facility in 
Loma Linda, California where the Veteran 
claims to have been hospitalized.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


